IN THE COURT OF APPEALS OF TENNESSEE
                                AT JACKSON


THE CIT GROUP/SALES FINANCING,
INC., as successor in interest to
                                    )
                                    )
                                          FILED
General Electric Capital Asset      )
Management Corporation as           )        July 31, 1998
Servicing Agent for Governmental    )
National Mortgage Association,      )     Cecil Crowson, Jr.
                                           Appellate C ourt Clerk
                                    )
             Plaintiff/Appellant,   ) Madison Chancery No. 49906
                                    )
VS.                                 ) Appeal No. 02A01-9706-CH-00120
                                    )
LESLIE R. WILLIAMS,                 )
                                    )
             Defendant/Appellee.    )


         APPEAL FROM THE CHANCERY COURT OF MADISON COUNTY
                       AT JACKSON, TENNESSEE
              THE HONORABLE JOE C. MORRIS, CHANCELLOR




JAMES DAVID NAVE
HIX GRAY & NAVE
Nashville, Tennessee
Attorney for Appellant



NATHAN B. PRIDE
Jackson, Tennessee
Attorney for Appellee




REVERSED AND REMANDED




                                                     ALAN E. HIGHERS, J.


CONCUR:

W. FRANK CRAWFORD, P.J., W.S.

DAVID R. FARMER, J.
       Plaintiff CIT Group/Sales Financing, Inc. (CIT), the successor-in-interest to the

original plaintiff, General Electric Capital Asset Management Corporation, appeals the trial

court’s order awarding Defendant/Appellee Leslie R. Williams damages in the amount of

$4,464.00 relative to CIT’s removal of a mobile home from Williams’ property pursuant to

a writ of possession. For the reasons stated hereinafter, we reverse the trial court’s

judgment.



                             I. Factual and Procedural History



       In the absence of a transcript, the parties agreed to the following statement of the

evidence and proceedings below:

                     1.      On April 13, 1992, Richard D. Swilley and
              Ruth A. Swilley, who are not parties to this lawsuit, purchased
              a 1992 Southern Hospitality double wide mobile home . . .
              (hereinafter “the mobile home”).

                      2.     The Swilleys executed a Retail Installment
              Contract and Security Agreement dated April 13, 1992
              (hereinafter “the Security Agreement”). [CIT] held a valid and
              properly perfected security interest in said mobile home
              pursuant to the Security Agreement, [and] two Tennessee
              Certificates of Title noting [CIT’s] lien on the mobile home . . . .

                     3.     After executing the Security Agreement and
              purchasing the mobile home, the Swilleys moved the mobile
              home to real property located in Madison County, Tennessee
              known as 149 Iris Road in Jackson. The Swilleys had
              purchased this property from the Defendant, Leslie R.
              Williams. In purchasing the real property from him, the
              Swilleys executed a Trust Deed granting Williams a lien
              against the real property to secure an indebtedness they owed
              him in the original principal amount of $4,500.00. . . .

                      4.    On November 30, 1992, the Swilleys filed a
              petition for relief under Chapter 13 of the United States
              Bankruptcy Code in the United States Bankruptcy Court for the
              Western District of Tennessee, Eastern Division. During the
              course of the bankruptcy proceedings, the Swilleys abandoned
              the mobile home and surrendered their interest in the mobile
              home to [CIT]. On November 1, 1994, the bankruptcy court
              entered an Order granting [CIT] relief from the automatic stay
              in that case and permitting [CIT] to proceed with the
              enforcement of its security interest in the mobile home.

                      5.    Before [CIT] obtained relief from the automatic
              stay in the Swilleys’ bankruptcy case so that it could repossess
              the mobile home, [Williams] foreclosed upon his lien evidenced
              by the Trust Deed. [Williams] purchased the real property at
              the foreclosure sale.


                                               2
        6.      Also, before [CIT] had obtained relief from the
automatic stay in the Swilleys’ bankruptcy case, [Williams], by
and through an attorney named R. Bradley Sigler, asserted an
interest in the mobile [home] superior to [CIT’s] and took the
legal position that because [Williams] had purchased the real
property at the foreclosure sale and was now the owner of the
real property on which the Swilleys’ mobile home was located,
[CIT] could not take possession of the mobile home. . . . Over
the course of several months, [Williams] continued to withhold
his consent to allow [CIT] to repossess the mobile home.
Because [Williams] asserted this legal position, [CIT] could not
exercise its rights to repossess the mobile home and remove
it from [Williams’] property and had no alternative but to file the
complaint against [Williams] to recover the mobile home and
thus initiate this civil action.

      7.       [CIT] initiated this lawsuit by filing a complaint
against [Williams] on December 5, 1994 to recover personal
property pursuant to [Tennessee Code Annotated section]
29-30-101 et seq.

        8.    [Williams] filed an answer to [CIT’s] complaint on
December 22, 1994 denying that [CIT] was entitled to
possession of the mobile home asserting that the mobile home
had become affixed to the real property now owned by him. In
his answer, as well as [his] Motion for Summary Judgment and
all other proceedings filed with the Court, [Williams] requested
that the Court make a determination as to any losses and
damages that he may have suffered as a result of the actions
of [CIT].

      9.    At the possessory hearing in this case held on
January 4, 1995, [the Chancellor] ruled that the issue of
possession should be decided on motion for summary
judgment.

     10.    [Williams] filed a motion for summary judgment
on May 22, 1995.

       11.    Following the hearing on the motion for summary
judgment, . . . the Chancery Court entered an Order denying
[Williams’] motion for summary judgment and awarding [CIT]
a judgment for possession of the mobile home for which a Writ
of Possession could issue if necessary.

       12.    On September 8, 1995, the Clerk & Master,
Madison County issued a Writ of Possession directing the
Sheriff of Madison County, Tennessee to deliver possession
of the mobile home to [CIT].

      13.    The Sheriff of Madison County executed the Writ
and delivered possession of the mobile home to [CIT].

       14.    On December 13, 1996, [Williams] filed a Motion
to Determine Damages. . . . [I]n the motion, [Williams] asked
the Court to determine whether or not damages did accrue as
a result of [CIT’s] removal of the mobile home from the real
property.




                                3
                    15.    On January 14, 1997, the Court conducted a
             hearing on [Williams’] Motion to Determine Damages.
             Defendant Williams was the only witness who testified at the
             hearing. [Williams] testified that he had purchased the real
             property at the foreclosure sale and that, at the time he
             purchased the real property at this sale, he was aware that the
             mobile home was located on it. [Williams] testified that he
             thought it would cost about $1,500.00 to remove debris from
             the property, including the remains of the foundation of the
             mobile home and a driveway which the Swilleys had installed,
             which remained after the Sheriff of Madison County had
             executed the Writ and delivered possession of the mobile
             home to [CIT]. [Williams] offered into evidence pictures of the
             real property as it existed after the Sheriff had executed the
             Writ. [Williams] also testified that he did not actually pay the
             approximately $1,500.00 to remove these items from the
             property but he still claimed this amount as damages because
             he had, by the time of the hearing, sold the property to a third
             party and [Williams] thought that his sale price had been
             affected to that extent. [Williams] also testified that he had
             paid taxes assessed against the real property by virtue of the
             mobile home being located thereon. [Williams] testified that
             the mobile home was not located in a mobile home park
             owned by him. [Williams] also claimed that he had been
             deprived of the use of the real property by virtue of the mobile
             home being located on the property and claimed damages in
             the amount of $1,600.00. [Williams] testified that he had
             sustained damages in the total amount of $4,464.00. Upon
             cross examination, [W illiams] acknowledged that he had
             refused [CIT] access to his property to allow it to remove the
             mobile home. . . .

                     16.     Immediately following the hearing, from the
              bench, the Chancellor ruled that [Williams] was entitled to
              recover damages in the total amount of $4,464.00. On
              February 14, 1997, the Chancery Court entered an Order
              granting [Williams] a judgment against [CIT] in the amount of
              $4,464.00 consisting of $1,500.00 for diminution of value of the
              real property, $1,364.00 for taxes assessed upon the mobile
              home and $1,600 for loss of use of the real property.

                    17.    [CIT] filed its Notice of Appeal of the Order
              awarding [Williams] damages in the amount of $4,464.00 on
              March 13, 1997.



                                II. Discussion of the Law



      Inasmuch as this case was tried by the court below sitting without a jury, this court’s

review on appeal is governed by Tennessee Rule of Appellate Procedure 13(d), which

directs us to review the case de novo upon the record, with a presumption that any factual

findings made by the trial court are correct. Roberts v. Robertson County Bd. of Educ., 692
S.W.2d 863, 865 (Tenn. App. 1985); Haverlah v. Memphis Aviation, Inc., 674 S.W.2d 297,


                                             4
300 (Tenn. App. 1984); T.R.A.P. 13(d). Under this standard of review, we must affirm the

trial court’s decision unless the trial court committed an error of law affecting the result or

unless the evidence preponderates against the trial court’s findings. Roberts, 692 S.W.2d

at 865.



       Applying this standard, we first conclude that the trial court erred in awarding

Williams damages which allegedly were caused by the removal of the mobile home from

Williams’ property. In order to recover from CIT for any damages to his real property,

Williams was required to demonstrate that such damages were proximately caused by the

acts of CIT or its agents. Simmons v. O’Charley’s, Inc., 914 S.W.2d 895, 903 (Tenn. App.

1995); Fortunes Untold, Inc. v. Watson, No. 03A01-9705-CV-00164, 1997 WL 674783, at

*2 (Tenn. App. Oct. 31, 1997). Here, Williams failed to show that CIT’s actions caused the

damages to his property. Williams testified that he suffered damages because “it would

cost about $1,500.00 to remove debris from the property, including the remains of the

foundation of the mobile home and a driveway which the Swilleys had installed, which

remained after the Sheriff of Madison County had executed the Writ and delivered

possession of the mobile home to [CIT].” Alternatively, Williams testified that his property

had depreciated in value by the amount of $1,500.00 by virtue of the debris remaining on

his property. The only testimony on this issue tends to show that the Swilleys, and not CIT,

caused the damages to Williams’ property. The Swilleys apparently built the foundation

and driveway which later had to be removed, and the record contains no evidence that

CIT’s action of removing the mobile home caused any additional damages to Williams’

property. Accordingly, we reverse that portion of the trial court’s judgment awarding

Williams $1,500.00 for damages caused by CIT’s removal of the mobile home from

Williams’ property.



       On appeal, Williams contends that the photographs he placed into evidence clearly

showed the “[r]uts, debris and overall condition that made the land less valuable” after

CIT’s removal of the mobile home. The record on appeal, however, fails to contain any

photographs, and, thus, we have no way of knowing what damages, if any, these



                                              5
photographs may have shown. Moreover, even if the photographs did show some damage

to Williams’ property, the agreed statement of evidence contains no testimony to support

the conclusion that these damages were proximately caused by the acts of CIT.



       We similarly reverse that portion of the trial court’s judgment awarding Williams

$1,600.00 for his loss of use of the property. At the January 1997 hearing on damages,

Williams testified that he had been deprived of the use of the real property by virtue of the

mobile home being located on the property. Upon cross-examination, however, Williams

acknowledged that he had refused to permit CIT to remove the mobile home from the

property. In light of this evidence, we can only conclude that Williams’ losses were caused

either by the Swilleys’ placement of the mobile home on his property in the first instance,

or by Williams’ own refusal to permit CIT to remove the home, rather than by any actions

of CIT.



       On appeal, Williams contends that his $1,600.00 loss of use claim actually was

based on his loss of use of the property after CIT’s removal of the mobile home from the

premises. According to Williams, he claimed a loss of use for the eight-month period from

September 1995 to April 1996 because “he could not use his property due to the condition

in which it was left” after CIT’s removal of the mobile home. The record, however, fails to

support Williams’ description of his loss of use claim made below. Instead, the record

reveals that Williams based his loss of use claim on the fact that he was “deprived of the

use of the real property by virtue of the mobile home being located on the property.”



       As a final matter, we reverse the trial court’s award of damages to Williams for

$1,364.00 in property taxes which were allocable to the mobile home. We cannot

determine from the record before us what portion of these taxes may have been incurred

during the time in which Williams refused to permit CIT to remove the mobile home from

the property. Moreover, we have been cited to no authority which would shift the burden

of paying these taxes from the real property owner to the mobile home owner. The parties

have directed our attention to Tennessee Code Annotated 67-5-802, which shifts the



                                             6
responsibility for paying these taxes to the mobile home owner in cases where the mobile

home is located in a mobile home park. See T.C.A. § 67-5-802 (1994); see also Belle-Aire

Village, Inc. v. Ghorley, 574 S.W.2d 723 (Tenn. App. 1978); City of Gallatin v. Delinquent

Taxpayers, 1987 WL 18068 (Tenn. App. Oct. 8, 1987); Tenn. Op. Att’y Gen. Nos. 95-071,

94-048. In light of Williams’ testimony below that the mobile home was not located in a

mobile home park owned by him, however, we conclude that Williams could not shift

responsibility for payment of the taxes to CIT.



       We are mindful that our limited standard of review as an appellate court requires us

to affirm the trial court’s decision unless the trial court committed an error of law affecting

the result or unless the evidence preponderates against the trial court’s findings. Roberts

v. Robertson County Bd. of Educ., 692 S.W.2d 863, 865 (Tenn. App. 1985). Thus, even

where the trial court reaches the correct result based on erroneous reasoning, this court

will affirm the trial court’s judgment on any proper basis. Allen v. National Bank of

Newport, 839 S.W.2d 763, 765 (Tenn. App. 1992). In this case, however, we have been

presented with no legal theory which would support the award of damages in Williams’

favor, and we can conceive of no proper basis for affirming the judgment.




       The trial court’s judgment is hereby reversed, and this cause is remanded for further

proceedings consistent with this opinion. Costs of this appeal are taxed to Appellee, for

which execution may issue if necessary.




                                                                 HIGHERS, J.



CONCUR:




                                              7
CRAWFORD, P.J., W.S.




FARMER, J.




                       8